DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.
 
Election/Restrictions – Retained for the Record
Applicant’s election without traverse of Group I, claims 1, 3, 7, 12, 13, 17, 27, 31 and 34-37 in the reply filed on 12/22/2020 is acknowledged.
Applicant further elected the following species without traverse:
(1), the species of FN3 domains of SEQ ID NOs: 8-11 corresponding to PSMA binding peptides;
(2), the species of type of conjugate of a nanoparticle, specifically lipid; and 
(3), the species of a binding target of PSMA.
PSMA is understood to be the abbreviation for “prostate-specific membrane antigen,” also stated as “prostate specific membrane antigen.”  Applicant on page 6 of the 12/22/2020 election stated, “It is believed that claims 1, 3, 7, 12, 13, 17, 27, 31, and 34-37 read on the elected species.”
However, of the Group I claims, claim 31 is directed to the composition of claim 27, wherein the FN3 domain binds to EpCAM.  EpCAM is not the same as the elected PMSA binding target, see for example Abstract of Rybalov et al., Int. J. Mol. Sci. 2014, 15, 6046-6061, so claim 31 is withdrawn as being drawn to a nonelected species.
Additionally, claims 39-42, 49, 54, 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2020.
Consequently, claims 1, 3, 7, 12, 13, 17, 27, and 34-37 previously were under examination.

NOTE: Applicant’s amendment of claim 1 on 5/3/21 is a shift away from the elected species of SEQ ID NOs: 8-11. Given this shift, and additionally considering the lack of any teaching of what is now claimed as binding to PMSA, the Examiner has withdrawn the species election requirements.

Claim Status
Claims 1, 12, 17, 54 and 63-67 are pending.
Claims 2-11, 13-16, 18-53 and 55-62 are canceled
Claims 54 and 63 are withdrawn as being drawn to a nonelected species or invention.
Claims 1, 12, 17 and 64-67 are under examination.
Claims 1, 12, 17 and 64-67 are rejected.

Priority
The instant application, filed 12/13/2018 Claims Priority from Provisional Application 62598652, filed 12/14/2017.

Claim Objections
Response to Arguments
Applicant’s arguments, see page 4, filed 5/5/22, and claim amendments, with respect to the objections to claims 1 and 66 have been fully considered and are persuasive.  The objections to claims 1 and 66 have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive. 
Applicant, page 4, “notes” that a skilled person would not combine Zhang and JO, also states that there would not be a reasonable expectation of success if combined, and more substantively on pages 4-5, argues 1) that “JO recites that any FN3 domain present in the nanoparticle complex should be encapsulated by the nanoparticle, not conjugated to the outside surface,” (emphasis in Applicant’s Remarks), and 2) even if the references were to be combined, “a skilled person would not have a reasonable expectation of success in arriving at the instant claims.”
Further regarding this line of argument, found at the top of page 5, Applicant then provides three portions of JO that refer to encapsulating. However, this line of argument is not persuasive because these are particular embodiments for which encapsulation is taught, whereas the broader invention of JO clearly teaches and explains that a portion of the FN3 molecule is oriented for being surface exposed.  For example see Background of the Invention, second para, and third para of Description of the Invention, which states, “Moreover, the protein scaffolds possess many of the properties of antibodies in relation to their fold that mimics the variable region of an antibody. This orientation enables the FN3 loops to be exposed similar to antibody complementarity determining regions (CDRs). They should be able to bind to cellular targets and the loops can be altered, e.g., affinity matured, to improve certain binding or related properties.” (emphasis added) The first sentence of Example 1 further substantiates that JO’s invention is engineered so that a portion of the FN3 is exposed on the surface to bind specific target molecules, “The 10th FN3 domain from human fibronectin (SEQ ID NO: 10) has been exploited as an alternative scaffold capable of being engineered to bind to specific target molecules via surface exposed loops structurally analogous to antibody complementarity determining regions (CDR), referred to as the B:C, D:E, and F:G loops (FIG. 1).” This example does not teach this as being encapsulated; the only three references to being encapsulated are for specific applications: Mucosal Formulations, Transdermal Formulations, and Prolonged Administration Formulations. It is reasonable for such applications to encapsulate for a period but these are not the general teaching of JO. Other approaches are found above the sections for these three encapsulating approaches that do not encapsulate: parenteral, pulmonary/nasal, spray, and others. JO also teaches nanoparticle among composition types comprising its FN3 domain based scaffolds, col. 29, lines 57-62.
As previously stated in the 2/10/22 Non-final Office action, it is the examiner’s position that JO, see col. 3, line 57 to col. 4 line 22, suggests to one of ordinary skill in the art to position FN3 moieties designed for improved affinity to a cell target on or along the outer/exterior surface to effectuate such interaction with a target protein. However, to further support this aspect of obviousness, an additional reference, Zhang, had been provided. 
Applicant, on page 5, applies these cited excerpts as a basis to argue that the references teach away. This is unpersuasive given the noted broader teachings of JO, including the improved affinity for cell targeting, and the fact that the cited portions of JO (the ‘482 patent) are merely alternative embodiments among many alternative embodiments, so not an explicit teaching away. 
As to the argument of a lack of reasonable expectation of success, this is unpersuasive based on the specific teachings of the references in view of the high level of skill in the art of nanoparticle production. Applicant’s explanation that centryrin and FN3-domain can be used interchangeably, page 6, is acknowledged but does not change the basis of support for the instant rejections.
Applicant’s arguments against Zhang in view of JO and further in view of Defaye, “at least for the reasons set forth above,” is unpersuasive based on the responses to arguments set forth above.

1. 	Claims 1, 12, 17, and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0203142, Zhang et al., published 8/12/2010 (Zhang), in view of US 8293482, Jacobs and O’Neil, issued 10/23/12 (JO).
Claim 1 is directed to a composition comprising a fibronectin type III like domain (“FT3LD”)-nanoparticle complex and a polynucleotide encapsulated by the FT3LD nanoparticle complex, the FT3LD comprising the amino acid sequence of SEQ ID NO:64 which comprises one or more mutations in loop regions of residues 22-28 and/or  75-81 of SEQ ID NO:64, this amino acid sequence of the FT3LD conjugated to an outer surface of a lipid nanoparticle (“NP”), a poly lactic-co-glycolic acid (PLGA) NP, or a cyclodextrin polymeric NP (CDP).
Based on the ordinary and customary meaning of mutation as applied to polypeptides such as SEQ ID NO:64, considering the state of the art in achieving such mutations, see for example the fifth paragraph of the Summary of the Invention of the cited JO reference, mutation is interpreted to mean a substitution of one amino acid for another amino acid.
Zhang teaches nanoparticles for targeted delivery, Title, and teaches the advantages of conjugating targeting moieties to the outer surface of such nanoparticles, “Thus, in one aspect, the invention provides a controlled-release system, comprising a plurality of target-specific stealth nanoparticles; wherein the nanoparticles comprise a polymeric matrix, an amphiphilic layer within or outside of the polymeric matrix, targeting moieties covalently attached to the outer surface of the nanoparticle; and a therapeutic agent” para 7, underline emphasis added, see also Fig. 1.  
Further, Zhang clearly teaches its nanoparticles having targeting moieties conjugated to an outer surface as comprising PLGA, see paras 11-13, 18, 39, so meeting claim 1’s poly lactic-co-glycolic NP alternative, and Zhang also teaches its nanoparticles as comprising lecithin, so meeting claim 1’s lipid NP alternative, see paras 1, 10, 19, and Figs. 11, 12, 14A, 14B and 16-18 and their brief descriptions.
Zhang also teaches its nanoparticles as having a polynucleotide encapsulated within its nanoparticles, para 15 and claims 1 and 38.
However, although claim 1 of Zhang claims “A pharmaceutical composition, comprising a plurality of target-specific stealth nanoparticles; a polymeric matrix; an amphiphilic layer associated with the polymeric matrix; targeting moieties covalently attached to the outer surface of the nanoparticle; and a therapeutic agent,” underline emphasis added, and claim 30 depends from claim 1 and lists fibronectin receptors, peptides and cell binding sequence among targeting moiety alternatives, Zhang does not teach the particular FT3LD and its amino acid sequence of claim 1 in such nanoparticles.
JO teaches the same sequence of claim 1’s SEQ ID NO:64 as SEQ ID NO:16. This is clear by sequence listing comparison and also admitted by Applicant, see 5/3/21 Remarks page 7.
JO teaches formulations comprising its protein scaffold, which encompasses the mutated SEQ ID NO:16 (~ instant SEQ ID NO: 64) – see JO claims 1 and 2, in formulations including particulates containing the protein scaffold in a nanoparticle structure, col. 29, lines 55-62. JO also teaches nanoparticle among composition types comprising its FN3 domain based scaffolds, col. 29, lines 57-62
JO teaches that 3 of the 6 loops of the protein scaffold are surface exposed, and that preferably, the loop regions at residues 22-28, 51-54 and 75-81 are altered for binding specificity and affinity, col. 3, lines 60-65, further teaching that these loop regions are randomized (e.g., by mutation) and selected for having high affinity to a particular protein target, col. 3 line 65 to col. 4 line 3, stating at the end thereof, “One or more of the loop regions can interact with a target protein similar to an antibody CDR interaction with the protein.” This suggests to one of ordinary skill in the art that when formulating such mutated polypeptide “protein scaffolds” in a nanoparticle or other particle, for optimum effectiveness for interacting with a target protein one would want to attach or conjugate such mutated polypeptides at an outer surface thereof. JO claim 2 claims a library produced by a polypeptide having the sequence of SEQ ID NO:16 and mutating the at least one loop region of residues 22-28 and 75-81 of SEQ ID NO:16 to form the protein scaffold library, suggesting the greater desirability of these two loop regions for mutations.
The level of skill in the art is high given the knowledge and techniques applied by those of ordinary skill in the art to therapeutic nanoparticle development.
Given the teachings of Zhang of targeting moieties on their nanoparticles, and their stated purpose of targeting, and the teachings of JO as to improving its FN3 like domain amino acid sequences for increased affinity to selected targets, one of ordinary skill in the art would have been motivated by a desire to improve the targeting nanoparticles of Zhang by using JO’s high-affinity FN3 like domain amino acid sequences, such as its SEQ ID NO:64, to substitute such FN3 domain like sequence into the nanoparticles of Zhang as targeting moieties, as in Zhang attached, such as conjugated, to the outer surface of the nanoparticles. There would have been a reasonable expectation of success given the methods taught and referred to and exemplified in Zhang and JO.
Accordingly claim 1 would have been obvious.
Zhang para 15 teaches proteins among therapeutic agents encapsulated within the nanoparticle, rendering obvious claim 12.
Zhang paras 97 and 115 teach antisense oligonucleotides among potentially suitable drugs within the nanoparticle, rendering obvious claim 17.
Zhang para 97 lists mismatched double stranded RNA among potentially suitable drugs within the nanoparticle, rendering obvious claim 64.
Because as set forth above for claim 1, Zhang teaches both lipid-comprising and PLGA-comprising nanoparticles, claims 65 and 66 would have been obvious.

2. 	Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0203142, Zhang et al., published 8/12/2010 (Zhang), in view of US 8293482, Jacobs and O’Neil, issued 10/23/12 (JO), as applied to claim 1 above, and further in view of US 2010/0093662, Defaye et al., published 4/15/2010 (Defaye).
The teachings of Zhang in view of JO above is applied to claim 1.
Claim 67 depends from claim 1 and is directed to the composition of claim 1 wherein the nanoparticle is a cyclodextrin polymeric nanoparticle.
Zhang does not teach wherein its nanoparticle is a cyclodextrin polymeric nanoparticle, nor does JO.
Defaye teaches using its novel cyclodextrins in making nanostructures including nanoparticles, paras 137-141, which can include at least one host molecule such as drugs or nucleic acids, paras 142-143, and which nanostructures may also incorporate elements of biorecognition, for example, the ligands complementary to a receptor, to allow the derivatives incorporating them to be very effectively recognized by the specific membrane receptors, para 176, see also paras 31, 174. Defaye’s “elements of biorecognition” is interpreted to encompass targeting moieties as that term is used in Zhang, and also to encompass JO’s FN3 domain amino acid sequences that are optimized to improve affinity to their targets.
Given that Defaye teaches its cyclodextrin as conferring an advantage with regard to loading capacity of active ingredient in its nanoparticles, para 162, it would have been obvious to modify the teachings of Zhang as to nanoparticle type by substituting a cyclodextrin based nanoparticle composition, while also employing the FN3 domain amino acid sequence of JO, to increase loading capacity of active ingredients, including those of the oligonucleotide type, see para 169. There would have been a reasonable expectation of success given the extensive teachings of Defaye as to formulation approaches and cyclodextrin modifications, see paras 10-159.
Accordingly, claim 67 would have been obvious.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Wednesday-Friday and on Monday/Tuesday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658




/FRED H REYNOLDS/Primary Examiner, Art Unit 1658